Title: Mercy Otis Warren to Abigail Adams, 27 February 1797
From: Warren, Mercy Otis
To: Adams, Abigail


          
            Plimouth Feb 27th 1797
          
          It Can be of little Consequence to you my dear Madam wither Your late adventure with me amounts to 8000 dollars or only 8/— Yet it is my duty to let you know how it stands and to take your commands either to vest You again as an adventurer in the next Class—or remit to your order the sum of 8/4—
          as I think it always best to rise in our subject instead of sinking from great to small things—my Gratulations on mr Adams elevation to the presidential Chair are secondary to my Condolence: and may form a perfect Contrast to Your Ill success in H C lottery—the one a small stake in the most precarious Game—the other the best Card in the pack.— a second throw Could make no addition but a Crown—and that you have too much understanding and knowledge of the World to suppose it Could enhance Your happiness.— I hope we shall meet again before You take up Your residence in a southern Clime—
          Was I a Courtier I Could say many prety things in the present occasion both to you and to mr Adams but his old friend will only observe in her usual stile of Correspondence that she sincerly wishes peace prosperity & Virtue may pervade the united states under his administration and may you my dear madam feel no interruption of health nor any of those Circumstances in human life ten fold more painful—that might impede the tide of prosperity in which you have long sailed—
          The bearer of this will wait on You next Tuesday for an answer to this or any other Commands You may have for your / assurred Friend & Humble servt
          
            Mercy Warren
          
         